Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 24-26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786 A1).
Moed is directed to sorting packages which can be considered as a broad class of deliverable items.  A piece of luggage would be a part of the subset of that broad 
Regarding claim 16, Moed discloses a method of sorting pieces of luggage, the method comprising: providing each piece of luggage with the identification element carrying an information set with the machine-readable code and human-readable code (col. 5, lines 31-52); during a sorting process, automatically acquiring and automatically recognizing at least part of the information set in the identification element by acquiring the machine-readable code and, if the machine readable code is not recognizable, automatically acquiring the human-readable code from the identification element (col. 9, lines 7-57; ZIP+4 database); performing a check to thereby automatically verify whether the part of the information set that has been recognized matches at least one dataset that is stored in the database (col. 9, lines 27-57; ZIP+4 database); and sorting the respective piece of luggage according to information gleaned from the dataset that is stored in the database (col. 4, lines 5-11 and col. 10, lines 59-65), but Moed does not disclose generating for each piece of luggage an information set including a machine-readable code and human-readable code, and storing the information set as a dataset in a database.   Kadaba teaches as obvious generating for each piece of luggage an information set including a machine-readable code and human-readable code, and storing the information set as a dataset in a database (paragraph 0069 and 0096).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have 
Regarding claim 17, Moed discloses the identification element includes a barcode and the part of the information set in the identification element that has been acquired differs from a plain text representation of the barcode (element 36 and col. 3, lines 54+ and col. 4, lines 1-11).
Regarding claim 18, Moed discloses the check comprises verifying which dataset in the database has a closest match with the part of the information set that has been acquired (col. 9, lines 27-57).
Regarding claim 19, Moed discloses the check comprises automatically determining a destination to which the piece of luggage is to be transported (col. 9, lines 27-57).
Regarding claim 20, Moed discloses performing the step of acquiring the part of the information set with an information acquisition apparatus and using optical text recognition for recognizing the part of the information set (col. 11, lines 32-36).
Regarding claim 21, Moed discloses the information set includes a plurality of information items and the at least one of the information items is at least partly recognized (col. 9, lines 27-57).
Regarding claim 24, Moed discloses a part of the information set is at least partly recognized and is compared with a plurality of datasets in the database and, if the part 
Regarding claim 25, Moed discloses the database is a dynamic database containing automatically generated datasets (col. 9, lines 27-57).
Regarding claim 26, Moed discloses transmitting the information set to the database in a context of a generation of the identification element and storing the information set in the database as a dataset (col. 9, lines 27-57).
Regarding claim 33, Moed discloses a luggage sorting system, wherein each piece of luggage includes an identification element with an information set in the form of plain text (see Fig. 2; element 40), comprising: a database having stored therein a dataset for each piece of luggage, the dataset containing the machine-readable code and human-readable code of the information set (col. 5, lines 24-31); an information acquisition apparatus for automatically acquiring the information set in the form of human-readable code from the identification element and subjecting the human-readable code to optical character recognition (col. 9, lines 8-26): and a checking unit configured to access the database in which the dataset with the machine-readable code and human-readable code is stored and to automatically verify, during a check, whether a part of the information set that has been recognized matches at least one dataset that is stored in the database (col. 9, lines 27-57; ZIP+4 database and col. 4, lines 5-11 and col. 10, lines 59-65), but Moed does not disclose the dataset containing the machine-readable code and human-readable code.  Kadaba teaches as obvious the dataset containing the machine-readable code and human-readable code (paragraph 0069 and 0096).  All the claimed elements were known in the prior art and one skilled in the art .
Claims 22, 23, 27, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moed/Kadaba in view of Ananda (US Pub 2004/0199403 A1).
Regarding claim 22, Moed/Kadaba discloses all the limitations of the claim, but Moed does not disclose the information set in the identification element includes at least one information item selected from the group consisting of a luggage number, a boarding number, a passenger's name, a flight number, a code for a departure airport, a code for a transit airport, and a code for a destination airport; and the part of the information set that is automatically acquired and recognized is at least a part of the information items of the group.  Ananda teaches as obvious the information set in the identification element includes at least one information item selected from the group consisting of a luggage number, a boarding number, a passenger's name, a flight number, a code for a departure airport, a code for a transit airport, and a code for a destination airport; and the part of the information set that is automatically acquired and recognized is at least a part of the information items of the group (paragraph 0036).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Regarding claim 23, Moed discloses recognizing a plurality of the information items in the information set and verifying, during the check, whether the plurality of information items match at least one dataset in the database (col. 9, lines 24-57).
Regarding claim 27, Ananda further teaches the piece of luggage is an item of flight luggage that is being sorted at an airport, and the method further comprises transmitting a dataset that is generated from the information set to all airports involved in the transportation of the respective piece of luggage (paragraph 0023).  It would have been obvious at the time of filing to modify Moed to be used as flight luggage, as taught by Ananda, for the purpose of identifying destinations for luggage.
Regarding claim 28, Ananda further teaches the dataset to a departure airport and, where applicable, to a destination airport and a transit airport (paragraph 0023).  It would have been obvious at the time of filing to modify Moed’s dataset to include airport information, as taught by Ananda, for the purpose of identifying destinations for luggage.
Regarding claim 31, Ananda further teaches the database at least partly includes information items pertaining to a flight schedule, the flight schedule including information items selected from the group consisting of flight numbers of incoming aircraft, flight numbers of departing aircraft, departure airport, landing airport, arrival airport, departure time, and landing time; and the check comprises verifying whether the part of the 
Regarding claim 32, Moed discloses the check comprises performing a plausibility check whether the part of the information set that has been recognized is plausible (col. 9, lines 27-57; ZIP+4 database).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moed/Kadaba in view of Peterson (US Pub 2005/0091088 A1).
Regarding claims 29 and 30, Moed/Kadaba discloses all the limitations including determining in the database when a given piece of luggage arrives at a luggage destination thereof (paragraph 0033), but Moed/Kadaba does not disclose deleting the dataset relating to the given piece of luggage after a predetermined period of time following an arrival at the luggage destination.  Peterson teaches as obvious deleting the dataset relating to the given piece of luggage after a predetermined period of time following an arrival at the luggage destination (paragraph 0085).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Moed’s database, as taught by Peterson, as it would have been obvious to delete data once it is no longer needed.

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. 
Rejection under USC 103
Regarding Applicant’s request for clarification, Kadaba is used to teach generating for each piece of luggage an information set including a machine-readable code and human-readable code, and storing the information set as a dataset in a database (paragraph 0069 and 0096).
Regarding Applicant’s argument,” We have to once more explain the exact detail of the claim. The "database" mentioned in the claim is not an external database, such as a cartographic database with addresses and locations or the USPS Zip+4 database. Instead, the database contains datasets that are stored and updated "on the fly." When a piece of luggage is accepted into the system (e.g., during a check-in process at an airport, at the intake of a parcel forwarder), an identification label is created and the corresponding information is stored in the database. The database is constantly updated by adding "new" datasets and, if proper, deleting datasets that are no longer necessary (e.g., the piece of luggage has been checked out). See, for instance, page 9, lines 20, et seq,” the Examiner disagrees.  The Examiner asserts that Moed uses one database, the database where the unified package record is stored, to track and sort the items (col. 10, lines 59-65).
Regarding Applicant’s argument, “Therefore, there is a need in the art for a system that reads and decodes bar codes and text, and which verifies the accuracy of the destination address data. Furthermore, there is a need for a system that provides a 
Regarding Applicant’s argument, “We repeat our earlier argument: The human-readable information is acquired by Moed for cross-checking against the machine-readable information. If the information is incorrect - as determined by correlation against the ZIP+4 system - the operator enters the correct information which he/she gleans from the "closest address" on the display,” the Examiner disagrees.  The Examiner asserts that Moed discusses automating these manipulations within the computer which are often associated with manual operations performed by a human operator (col. 4, lines 41-52).  These operation steps are performed by a computer without requiring input from an operator. Then the articles are automatically tracked and sorted (col. 4, lines 9-12).
Regarding Applicant’s argument, “The various pieces of information on the Kadaba labels pertain to two different delivery addresses. The first portion of the label directs the container to the local postal service center (e.g., a ZIP code post office). The second portion of the label directs the postal service to deliver to a unique customer. See, e.g., Figs. 10, 20. The information on the label consists of alphanumeric (i.e., human-readable) information and bar code (i.e., machine-readable) information.  method of the primary teaching Moed,” the Examiner disagrees.  The Examiner asserts that Moed discloses machine and human readable code on sortable items, however Moed doesn’t disclose first generating those codes for the labels on the items.  Kadaba teaches as obvious to generate those codes and storing the information set as a dataset in a database (paragraphs 0069 and 0096).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653